Reed, J.,
delivered the opinion of the court.
Appellee filed a bill for partition of a tract of eighty acres of land in Perry county, which he averred was owned by his father, William Freeman, at the time of his death intestate. All the other heirs at law of William Freeman were made parties defendant. Appellant, a son of William Freeman, as a defendant, filed an answer to the bill, in which he denied that his father died seised and possessed of the land, and set up a title thereto in himself by virtue of deeds to him from the heirs of Alexander McKenzie, deceased. He also claiméd title to the *754land by adverse and hostile possession thereof for more than ten years.
It appears in the proof that William Freeman purchased the land at an administrator’s sale of the estate of Alexander McKenzie some time during the years of 1866 or 1867. He went into possession of the land soon after his purchase, and it became a part of his residence property, and was occupied by him until his death in 1885. His widow continued in possession thereof until her death some years after her husband’s decease. Then a daughter had the use and possession of the land until she died, which was shortly before the filing of the proceeding for partition. A deed conveying the land to William Freeman could not be found. It is in testimony that the courthouse in Perry county, containing the records in which such deed should have been recorded, was burned after the date of the sale of the land to William Freeman, and all deed records therein destroyed. The deeds under which appellant claimed title to the land were made to him by the McKenzie heirs after the deaths of his father and mother.
The chancellor, upon the hearing, decreed that the land was owned by the heirs at law of William Freeman, deceased, and ordered it sold for division of the proceeds. He also gave judgment against appellant and J. H. Over-street, another defendant, for an amount due for timber cut and taken from the land, and allowed appellant for taxes he had advanced and paid.
The chancellor’s decree as to the title of the land and as to all questions in the case was upon the facts, and we will not disturb it. In truth, his decision is amply supported by the testimony.
As appellant was an heir at law of his father, William Freeman, the conveyance of title to him by the heirs of Alexander McKenzie inured to the benefit of all of the heirs of William Freeman as cotenants.

Affirmed.